

Exhibit 10.1






image.jpg [image.jpg]
MEMORANDUM




TERMS AND CONDITIONS OF STOCK OPTIONS - GLOBAL
CLASS 1 COMMON STOCK


Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of Shares
Granted:
 
 
 
Exercise Price:
 
 
 
Dates Options
become exercisable:


1st anniversary of the Grant Date: 25% of the Shares subject to the Options
(“Option Shares”)
2nd anniversary of the Grant Date: 25% of Option Shares
3rd anniversary of the Grant Date: 25% of Option Shares
4th anniversary of the Grant Date: remaining balance of Option Shares
 
 
Earliest Retirement Date:
(pursuant to Section 3(a))
 
 
 
Termination Date:
 



The Constellation Brands, Inc. Long-Term Stock Incentive Plan, as amended from
time to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class 1 Common Stock, par value US$0.01 per
share, of the Company (a “Share” or the “Shares”) to employees and non-employee
directors of the Company or any of its Subsidiaries (as defined in the Plan)
(each, when granted a stock option, a “Participant”). The stock options
represented by this Memorandum, the accompanying award letter and any Appendix
(respectively, the “Options”, the Memorandum, the accompanying award letter and
any Appendix, together, the “Agreement”) are subject to all of the terms and
conditions contained in the Agreement.





--------------------------------------------------------------------------------

2




1.Term of Options. The Options hereby granted on the Grant Date (as set forth on
the first page of this Agreement) to purchase up to the Number of Shares Granted
(as set forth on the first page of this Agreement) will terminate and expire, to
the extent not previously exercised, at 5:00 p.m. U.S. Eastern Time on the
Termination Date (as set forth on the first page of this Agreement), or such
earlier date upon which the Options, or portion thereof, terminate or expire
pursuant to the terms of the Agreement or the Plan (the “Expiration Date”).


2.Exercise of Options.


(a)The Options may be exercised, in whole or in part at any time prior to the
Expiration Date, according to the percentages and exercise dates (as set forth
on the first page of this Agreement) and subject to earlier exercisability as
provided in Section 3. No Options may be exercisable after the Expiration Date.


(b)The Participant can exercise Options by complying with the provisions of the
Plan and by following instructions provided in materials distributed by the
Company. The Exercise Price (as set forth on the first page of this Agreement),
for the number of Option Shares being purchased and any related withholding tax
obligations may be paid by the Participant by (i) delivery of cash, money order
or a certified or cashier’s check; (ii) tendering previously acquired Shares or
shares of Class A Common Stock, par value US$0.01 per share, of the Company
(“Class A Shares”), as provided for in the Plan; (iii) delivery of a conversion
notice or other conversion instructions acceptable to the Company irrevocably
electing to convert a sufficient number of Shares received under the Option into
Class A Shares (“Conversion Shares”) together with delivery of irrevocable
instructions to a broker or other agent acceptable to the Company to promptly
sell the Conversion Shares received under the Option and to deliver to the
Company the appropriate amount of proceeds; and/or (iv) any other payment method
that is established by the Company (which payment method may be restricted or
eliminated from time to time by the Company, in its sole discretion).


(c)The Company or the Participant’s Employer (as defined in Section 3 below)
will, without transfer or issue tax to the Participant, issue and cause to be
delivered to the Participant the number of Option Shares purchased as soon as
reasonably practicable after the Participant has appropriately exercised any
Options. The Company is not required to issue Shares to the Participant until
all obligations to withhold taxes have been resolved to the satisfaction of the
Company or the Employer.


3.Clawback.  Notwithstanding any provision to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


4.Termination of Relationship.


(a)Acceleration upon Termination of Relationship. Subject to Section 4(d) below,
if a Participant ceases to be employed by the Company or its Subsidiaries (the
“Employer”) for reasons of Disability (as defined below) or death, all the
unvested Option Shares shall become immediately vested and exercisable on the
date of Disability or date of death.


(i)Disability” means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.


(b)Continued Vesting upon Termination of Relationship. Subject to Section 4(d),
if a Participant ceases to be employed by the Company or its Subsidiaries (the
“Employer”) for reasons of Retirement (as defined below) at any time on or after
the Earliest Retirement Date (as set forth on the first page of this Agreement),
all the unvested Option Shares shall continue to vest and become exercisable
according to the percentages and exercise dates (as set forth on the first page
of this Agreement) For purposes of the Agreement:







--------------------------------------------------------------------------------

3


(i)“Retirement” means the Participant ceases to be employed by the Company and
its Subsidiaries for any reason other than Cause, death or disability (including
but not limited to a Disability) on or after the date the Participant attains
Retirement Eligibility with respect to this Award;


(ii)“Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of continuous
employment with the Company and its Subsidiaries; and


(iii)“Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Company or a Subsidiary and each
anniversary thereof.


The Participant’s continuous employment with the Company and its Subsidiaries
shall be determined by the Committee in its sole discretion.


(c)Duration of Exercise Following Termination of Relationship. Subject to
Section 4(d) below, Options which have vested prior to the date that the
Participant ceases to be employed by the Company or its Subsidiaries may be
exercised as follows:


(i)within ninety (90) days after the date on which the Participant ceases to be
employed by the Company or its Subsidiaries (the date on which the Participant
ceases to be employed by the Company or its Subsidiaries is referred to as the
“Termination of Service Date”), except as otherwise provided in Subsections 4(c)
(ii), (iii) and (iv) below;


(ii)if the Participant ceases to be employed by the Company or its Subsidiaries
as a result of the Participant’s Retirement, within any time prior to the
Expiration Date (as set forth on the first page of this agreement);


(iii)if the Participant ceases to be employed by the Company or its Subsidiaries
as a result of a Disability, within three (3) years after the date of
Disability; or


(iv)if the Participant ceases to be employed by the Company or its Subsidiaries
as a result of death, within three (3) years after the date of death by the
Participant’s designated beneficiary, legal representative or permitted
transferee.


(d)Limitations on Exercise.


(i)The time periods set forth in Section 4(c) above are subject to the
restriction that Options may not be exercised after their Expiration Date.


(ii)The time periods set forth in Section 4(c) are also subject to the
restriction that no Option may be exercised by any person if the Participant (A)
is, or at any time after the date of grant has violated the Restrictive
Covenants set forth in Section 5, or (B) has been terminated by the Company or
its Subsidiaries for Cause, as defined in the Agreement.


(iii)Except as otherwise provided by the Committee or by an employment agreement
between the Participant and the Company or its Subsidiaries, (A) the only
Options that may be exercised after the Termination of Service Date (as
applicable, the “Event Date”) are those Options that were exercisable by the
Participant on the Event Date; and (B) any Options which are not exercisable on
the Event Date will automatically terminate on the Event Date.


(iv)Any Options which are exercisable on the Event Date, but which are not
exercised within the applicable period specified in Section 4(c) above, will
automatically terminate at the end of that applicable period.







--------------------------------------------------------------------------------

4


(v)The Participant ceases to be employed with the Company or its Subsidiaries on
the date that the entity employing the Participant ceases to be a Subsidiary,
or, if earlier, the later of (A) the date that is the last day of any statutory
notice of termination period applicable to the Participant pursuant to
applicable employment standards legislation (but only if the Participant is
entitled to such a notice under applicable employment standards legislation),
and (B) the date that is designated by the Company or any Subsidiary as the last
day of the Participant’s employment with the Company or any Subsidiary, and the
date that the Participant ceases to be employed by the Company or its
Subsidiaries specifically does not mean the date on which any period of
reasonable notice that the Company or any Subsidiary may be required at law to
provide to the Participant expires.


(vi)Unless otherwise determined by the Committee, an authorized leave of absence
pursuant to a written agreement or other leave entitling the Participant to
reemployment in a comparable position by law or Rule shall not constitute a
termination of employment for purposes of the Plan unless the Participant does
not return at or before the end of the authorized leave or within the period for
which re-employment is guaranteed by law or Rule.


(e)Change in Control. If a Change in Control of the Company occurs, the
provisions of Section 22 of the Plan shall not apply to the Options. If the
successor or purchaser in the Change in Control has assumed the Company’s
obligations with respect to the Options or provided a substitute award as
contemplated by Section 22 of the Plan and, within 24 months following the
occurrence of the Change in Control, the Participant's employment is terminated
without Cause (as hereinafter defined) or Participant terminates employment for
Good Reason (as hereinafter defined), the Options or such substitute award shall
become fully vested and exercisable with respect to all Option Shares covered by
the Options as of the time immediately prior to such termination of employment
and, the Options shall become exercisable by the Participant for ninety (90)
days following such termination.


(f)"Cause" means gross negligence or willful misconduct or commission of a
felony or an act of moral turpitude determined by the Committee to be
detrimental to the best interests of the Company or, if the Participant is
subject to a written agreement with the Company, “Cause” shall have the meaning
set forth in that agreement.


(g)"Constellation" means the Company and its Subsidiaries (and its successors).


(h)“Good Reason” means unless otherwise specifically defined in a written
agreement between the Participant and Constellation, the termination of the
Participant's employment for “good reason” upon 30 days’ notice to Constellation
given within 90 days following the occurrence of any of the following events
without his consent, each of which shall constitute a “good reason” for such
termination; provided that the following events shall not constitute “good
reason” if the event is remedied by Constellation within 30 days after receipt
of notice given by the Participant to Constellation specifying the event:


(i)Constellation acts to materially reduce the Participant’s employment band or
materially reduce Participant’s duties and responsibilities;


(ii)Constellation materially reduces the amount of the Participant’s base
salary, and not of other similarly situated Participants;


(iii)Constellation relocates Participant’s principal place of employment by more
than 50 miles; or


(iv)the Company materially breaches an employment agreement or this Agreement.







--------------------------------------------------------------------------------

5


5.Restrictive Covenants.


(a)The Participant agrees that (i) during the period of employment with
Constellation and (ii) during any period of continued vesting following
Retirement in accordance with Section 4(b), the Participant will not, without
the written consent of the Company, seek or obtain a position with a Competitor
(as defined below) in which the Participant will use or is likely to use any
confidential information or trade secrets of Constellation, or in which the
Participant has duties for such Competitor that involve Competitive Services (as
defined below) and that are the same or similar to those services actually
performed by the Participant for Constellation. The parties agree that the
Participant may continue service on any boards of directors on which he is
serving while employed by Constellation. If Participant’s employment is
terminated by the Participant for Good Reason or by Constellation for any reason
other than Cause, then the Company will not unreasonably withhold such consent
provided the Company receives information and assurances, satisfactory to the
Company, regarding the Participant’s new position.


(b)The Participant understands and agrees that the relationship between
Constellation and each of their respective employees constitutes a valuable
asset of Constellation and may not be converted to the Participant’s own use.
Accordingly, the Participant hereby agrees that (i) during the period of
employment with Constellation and (ii) during any period of continued vesting
following Retirement in accordance with Section 4(b), the Participant shall not
directly or indirectly, on his own behalf or on behalf of another person,
solicit or induce any employee to terminate his or her employment relationship
with Constellation or to enter into employment with another person. The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.


For the purposes of this Section 5, “Competitive Services” means the provision
of goods or services that are competitive with any goods or services offered by
Constellation including, but not limited to manufacturing, importing, exporting,
distributing or selling wine, beer, liquor or other alcoholic beverages in the
United States, Canada, New Zealand, Italy and/or Mexico. The parties acknowledge
that Constellation may from time to time during the term of this Agreement
change or increase the line of goods or services it provides and its geographic
markets, and Participant agrees that this provision shall be deemed to be
amended from time to time to include such different or additional goods,
services, and geographic markets to the definition of “Competitive Services” for
purposes of this Section 5. “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services.


(c)The Participant agrees that, due to his position of trust and confidence, the
restrictions contained in this Section 5 are reasonable, and the equity
compensation conferred on him in this Agreement is adequate consideration, and,
since the nature of Constellation’s collective business is international in
scope, the geographic restriction herein is reasonable.


(d)The Participant acknowledges that a breach of this Section 5 will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, the Participant acknowledges that the
remedies of injunction and specific performance shall be available in the event
of such a breach, and the Company shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section 5 shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(e)In the event of the Participant’s breach of this Section 5, in addition to
the injunctive relief described above, all unexercised Options held by the
Participant shall immediately forfeit on the date which the Participant breaches
this Section unless terminated sooner by operation of another term or condition
of this Agreement or the Plan, and any gain realized by the Participant from the
vesting and exercise of all or a portion of the Options shall be paid by the
Participant to the Company.


(f)In the event that any provision of this Section 5 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it





--------------------------------------------------------------------------------

6


operates or the geographic area to which it applies, or effect any other change
to the extent necessary to render this Section 5 enforceable, it being
acknowledged by the parties that the representations and covenants set forth
herein are of the essence of this Agreement. Notwithstanding anything in this
Agreement to the contrary, the post-employment restrictive covenants described
in this Section above will not apply to this Award to the extent required under
California law.


(g)Trade Secrets and Confidential Information. The Participant agrees that
unless duly authorized in writing by the Company, he will neither during his
employment by Constellation nor at any time thereafter divulge or use in
connection with any business activity other than that of Constellation any trade
secrets or confidential information first acquired by the Participant during and
by virtue of employment with Constellation. Notwithstanding the foregoing,
nothing in this Agreement prohibits Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Securities and Exchange Commission, or making
other disclosures that are protected under the whistleblower protections of
federal law or regulation.


6.Type of Options. The Options are nonqualified stock options granted pursuant
to Section 5 of the Plan.


7.No Transfer of Options. Unless transferability is authorized by the Option
grant or otherwise permitted by the Committee, Options are not transferable by
the Participant other than (a) by will or the laws of descent and distribution,
or (b) pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Participant should understand the
securities laws and other implications of any transfer of Options. Any attempt
at assignment, transfer, pledge, hypothecation, or other disposition of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void and without effect.


8.Adjustments for Certain Events. The number and kind of unexercised Options and
the Exercise Price of such Options are subject to adjustment in the event that
certain transactions are taken by the Company which affect the Company’s capital
stock.


9.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.


10.Transferability of Shares. Following exercise of the Option and issuance of
Shares, in the event the Company permits Participant to arrange for sale of
Shares through a broker or another designated agent of the Company, the
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may place a restrictive legend or stop
transfer notation on any certificate that may be issued to represent such Shares
or on its books with respect to such Shares. If a legend or stop transfer
notation is placed on any certificate or the Company’s books with respect to the
Participant’s Shares, the Participant may only sell such Shares in compliance
with such legend or notation.


11.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


12.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.







--------------------------------------------------------------------------------

7


13.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


14.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


15.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


16.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


17.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


18.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Options (whether vested or
unvested) unless and until such Options are exercised and the corresponding
Shares are issued. After such issuance, the Participant shall have the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, if any.


19.Applicable Times and Dates. All references to times and dates in the Plan and
in documents relating to the Plan refer, respectively, to Eastern Standard Time
(or Eastern Daylight Savings Time, as appropriate) in the United States of
America and to dates in New York State based on such Eastern Standard Time (or
Eastern Daylight Savings Time, as appropriate).


20.Responsibility for Taxes. Regardless of any action the Company or any of its
Subsidiaries takes with respect to any or all income tax, social insurance or
social security, payroll tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or any
of its Subsidiaries, if any. The Participant further acknowledges that the
Company and/or its Subsidiaries (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
to the Options, including, but not limited to, the grant, vesting or exercise of
the Options, the issuance of Shares upon exercise of the Options, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of any Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Participant
acknowledges that Company and/or its Subsidiaries may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


21.Withholding. The Participant agrees as a condition of his or her
participation in the Plan to make arrangements satisfactory to the Company or
any of its Subsidiaries (including the Employer) to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax-Related Items. The withholding obligation shall be
satisfied in a manner acceptable to the Company in its sole discretion and may
include the following methods:







--------------------------------------------------------------------------------

8


(a)by surrender to the Company by attestation to the ownership of Shares already
owned that would satisfy the withholding amount, or by having the Company retain
a portion of the Shares otherwise issuable upon exercise of the Option, or


(b)by the Company or the Employer withholding all applicable amounts from the
Participant’s wages or other cash compensation due to the Participant, in
accordance with any requirements under the laws, rules, and regulations of the
country of which the Participant is a resident (“Local Law”), or


(c)by delivery of a conversion notice or other conversion instructions
acceptable to the Company irrevocably electing to convert a sufficient number of
Shares received under the Option into Conversion Shares together with delivery
of irrevocable instructions to a broker or other agent acceptable to the Company
to promptly sell the Conversion Shares received under the Option and to deliver
to the Company the appropriate amount of proceeds to satisfy the withholding
requirements.


To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates (but not in excess of
the maximum amount permitted for tax withholding under applicable law).
Furthermore, the Participant agrees to pay the Company or the Employer any
amount the Company or the Employer may be required to withhold, collect or pay
as a result of the Participant’s participation in the Plan or that cannot be
satisfied by deduction from the Participant’s wages or other cash compensation
paid to the Participant by the Company or the Employer or sale of the Shares
acquired under the Plan. The Participant acknowledges that he or she may not
participate in the Plan unless the tax withholding, payment and/or collection
obligations of the Company or the Employer are satisfied.


22.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the exercise of the Options under the
Plan and the issuance, transfer, assignment, sale, or other dealings of the
Shares shall be subject to compliance by the Company (or any Subsidiary) and the
Participant with all applicable requirements under the laws, rules, and
regulations of the country of which the Participant is a resident. Furthermore,
the Participant agrees that he or she will not acquire Shares pursuant to the
Plan except in compliance with Local Law.


The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to insure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The Award of Options evidenced by the Agreement is
also subject to the condition that, if at any time the Committee administering
the Plan shall determine, in its discretion, that the listing, registration or
qualification of the Shares (or any capital stock distributed with respect
thereto) upon the New York Stock Exchange (or any other securities exchange or
trading market) or under any United States state or Federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of the Award of Options evidenced by the Agreement or the issuance, transfer or
delivery of the Shares (or the payment of any dividends or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Shares or dividends or distributions relating to such Shares unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained to the complete satisfaction of the Committee and free of
any conditions not acceptable to the Committee.


23.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Subsidiaries may hold certain personal information about the Participant
including, but not limited to, the Participant’s name, home address, email
address, and telephone number, date of birth, social security





--------------------------------------------------------------------------------

9


number (or any other social or national identification number), salary,
nationality, job title, number of Options and/or Option Shares held and the
details of all Options or any other entitlement to Shares awarded, exercised,
cancelled, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Participant’s participation in the Plan (the
“Data”). The Participant understands that the Data may be transferred to the
Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer of such Data to a broker or other
third party assisting with the administration of Options under the Plan or with
whom Shares acquired pursuant to the exercise of the Options or cash from the
sale of such Shares may be deposited. Furthermore, the Participant acknowledges
and understands that the transfer of the Data to the Company or its Subsidiaries
or to any third parties is necessary for his or her participation in the Plan.
The Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein by contacting his or her local human resources representative in
writing. The Participant further acknowledges that withdrawal of consent may
affect his or her ability to vest in or realize benefits from the Options, and
his or her ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.


24.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of the Options even if the Options have been granted repeatedly in the
past.


(c)All determinations with respect to such future Options, if any, including but
not limited to, the times when the Options shall be granted or when the Options
shall vest, will be at the sole discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Options or Shares and the Participant irrevocably releases the
Company and its Subsidiaries from any such claim that may arise.


(g)Neither the Plan nor the Options shall be construed to create an employment
relationship where any employment relationship did not otherwise already exist.


(h)Nothing in the Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.







--------------------------------------------------------------------------------

10


(i)The transfer of the employment of the Participant between the Company and any
one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.


(j)Nothing herein contained shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other Participant welfare plan or program of the
Company or any Subsidiary.


(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(l)In addition, the following provisions apply if the Participant is providing
services outside of the United States:


(i)The value of the Options is an extraordinary item of compensation, which is
outside the scope of the Participant’s employment contract (if any), except as
may otherwise be explicitly provided in the Participant’s employment contract
(if any).


(ii)The Options are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits.


(iii)The Participant acknowledges and agrees that neither the Company, the
Employer nor any Subsidiary shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Options or of any amounts due to the
Participant pursuant to the settlement of the Options or the subsequent sale of
any Shares acquired upon settlement.


(iv)The Company reserves the right to impose other requirements on participation
in the Plan, on the Options and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with Local Law or facilitate the administration of the Plan, and to require the
Participants to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


25.No Listing of Option Shares; Conversion. The Company has not listed the
Option Shares for trading on the New York Stock Exchange and does not intend to
effect such a listing. Pursuant to the Certificate of Incorporation of the
Company, Option Shares may be converted into Class A Shares, but only if the
Class A Shares received upon the conversion are sold or transferred immediately
following the conversion in a market transaction or qualifying private
transaction as such terms are defined in the Company’s Certificate of
Incorporation. The Class A Shares into which Option Shares may be converted have
been or will, prior to issuance, be listed for trading on the New York Stock
Exchange.


26.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures





--------------------------------------------------------------------------------

11


and delivery may be affected by a third party engaged by the Company to provide
administrative services related to the Plan.


27.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other documents related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.


28.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Option grant and the Shares acquired under the Plan shall be subject to any
and all special terms and provisions as set forth in the Appendix, if any, for
the Participant’s country of residence.


29.Code Section 409A. The Options are intended to be exempt from Section 409A
and, accordingly, the terms of the Agreement shall be construed to preserve such
exemption. To the extent that the Options granted under the Agreement are
subject to the requirements of Section 409A, the Agreement shall be interpreted
and administered in accordance with the intent that the Participant not be
subject to tax under Section 409A. Neither the Company nor any of its
Subsidiaries shall be liable to any Participant (or any other individual
claiming a benefit through the Participant) for any tax, interest, or penalties
the Participant might owe as a result of participation in the Plan, and the
Company and its Subsidiaries shall have no obligation to indemnify or otherwise
protect the Participant from the obligation to pay any taxes pursuant to Section
409A, unless otherwise specified.


BY MY ELECTRONIC ELECTION TO ACCEPT THE GRANT OF OPTIONS (WHICH SERVES AS MY
ELECTRONIC SIGNATURE OF THE AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE
PLAN IS GOVERNED BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT.







--------------------------------------------------------------------------------

12


APPENDIX




MEXICO
_____________________________________________________________________________


1.    Use of English Language. The parties acknowledge that it is their express
wish that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  As a convenience, the
award agreement and other documents have been translated into Spanish.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Uso del idioma inglés. Las
partes señalan que es su expreso deseo que el presente acuerdo, así como todos
los documentos, comunicaciones y procedimientos judiciales en los que entren a
ser parte, otorgados o instituidos a este respecto, o relacionados directa o
indirectamente con el mismo, se redacten en inglés. Para su comodidad, el
acuerdo de adjudicación y otros documentos han sido traducidos al español. Si el
significado de la versión traducida de cualquier documento o texto no fuera el
mismo que el de la versión inglesa, prevalecerá el significado de la versión
inglesa.




NEW ZEALAND
_____________________________________________________________________________


Securities Law Notice.
WARNING


This is an offer of Options which, upon vesting, exercise and settlement in
accordance with its terms, will be converted into Shares. Shares give you a
stake in the ownership of Constellation Brands. You may receive a return if
dividends are paid.


If Constellation Brands runs into financial difficulties and is wound up, you
will be paid only after all creditors and holders of preference shares have been
paid. You may lose some or all of your investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors make informed decisions.


The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, you may not be given all the information
usually required. You will also have fewer other legal protections for this
investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


The Shares are quoted on the New York Stock Exchange. This means that if you
acquire Shares under the Plan, you may be able to sell them on the New York
Stock Exchange if there are interested buyers. You may get less than you
invested. The price will depend on the demand for the Shares.


You are entitled to receive, free of charge, a copy of Constellation Brands’
latest annual report, financial statements and auditor’s report if you make a
request to Kathy Oliver at Constellation Brands New Zealand’s headquarters, 6/46
Maki Street, Westgate, Auckland 0814. The annual report and financial statements
may be obtained from Constellation Brands’ website at www.cbrands.com.





--------------------------------------------------------------------------------

13




SWITZERLAND
_______________________________________________________________________


Securities Law Information. The Options are not intended to be publicly offered
in or from Switzerland. Neither this document nor any other materials relating
to the Plan (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland or (iii) have been or will
be filed with, approved or supervised by any Swiss regulatory authority,
including the Swiss Financial Market Authority (FINMA).







